Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,526,744 B2 in view of US 2007/0125132 A1 (Hwang).
Claims 1-10 of the patent discloses the limitations of claims 1-14 of the instant application including a second hole (equivalent to “a hole” in the patent), the patent discloses all the limitations except for a first hole provided at one side of the door glass. Hwang shows a door glass (44, Fig.4) having a first hole (at 44a) provided at one side of the door glass. It would have been obvious to one having ordinary skill in the art to a first hole on one side of the door glass, such as shown by Hwang, in order to provide a protruding opening flange to securely engage with the door body. Regarding the limitation of “into which laundry is inserted” in claim 1, it would have been obvious to one having ordinary skill in the art to put laundry into the second opening of the door via .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0053842 A1 (Je) in further view of EP 1389643 A2 (EP ‘643).
With respect to claim 1, Je shows a washing machine comprising: a cabinet having a first opening and a washing space formed therein; and a door assembly (60, Fig.4) provided to open and close the first opening, wherein the door assembly includes: a door body (66, Fig.4) having a second opening (91, Fig.4) into which laundry is inserted, a door member (63, Fig.3) having a first hole (65, Fig.3) provided at one side of the door member (63) and a second hole (92, Fig.3) provided at another side of the door glass, and a guide duct (90, Fig.3) configured to connect the second opening (91) to the second hole (92, Fig.5).  With respect to claim 1, Je doesn’t explicitly teach door member 63 is made of glass. Je teaches another embodiment where the door member (68”, Fig.7) is a door glass (section 0109). It would have been obvious to one having ordinary skill in the art to make door member 63 of figure 4 and 5 out of glass in order for the user to be able to view laundry items inside the washer. With respect to claim 1, Je doesn’t explicitly teach the second opening is used for inserting laundry therein. 
	EP ‘643 shows a door assembly (50) having a second opening (51, Fig.4) into which laundry is inserted (section 0022). It would be obvious to one having ordinary skill in the art to modify the door assembly and duct of Je, such that the duct and second opening and hole of the door assembly are capable of accommodating laundry, as taught by EP ‘643, in order for the user to be able to insert additional laundry even when the supply of wash water has been completed without having to open the entire door.
With respect to claim 2, the combination shows (Je) an auxiliary door (64, Fig.4) configured to open and close the second opening.  

With respect to claim 14, the combination shows (Je) wherein the first hole (65) of the door glass is connected to the door body (the door parts are assembled to each other and thus the first hole is assembled to the rest of the door assembly).
5.	Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,296,264 (Breckenridge) in view of US 2007/0125132 A1 (Hwang) in further view of EP 1389643 A2 (EP ‘643).
With respect to claim 1, Breckenridge shows a washing machine (Fig.1) comprising: a cabinet (10, Fig.1) having a first opening and a washing space (Fig.1) formed therein; and a door assembly (38) provided to open and close the first opening, wherein the door assembly includes: a door body (at 38, Fig.3/at 57, Fig.4) having a second opening (below lid 59, Fig.4) into which laundry is inserted, a door glass (48) having a second hole (bottom hole of chute 53, Fig.4, Fig.1) provided at another side of the door glass, and a guide duct (53) configured to connect the second opening  to the second hole (Fig.4).  With respect to claim 1, Breckenridge doesn’t show a first hole on one side of the door glass.
	Hwang shows a door glass (44, Fig.4) having a first hole (at 44a) provided at one side of the door glass. It would have been obvious to one having ordinary skill in the art to include a first hole on one side of the door glass of Breckenridge, such as shown by 
	The combination doesn’t show a laundry is inserted in the second opening. 
EP ‘643 shows a door assembly (50) having a second opening (51, Fig.4) into which laundry is inserted (section 0022). It would be obvious to one having ordinary skill in the art to use the door assembly of modified Breckenridge to insert laundry through the second opening, as taught by EP ‘643, in order for the user to be able to add additional laundry in the washer even when the supply of wash water has been completed and without having to open the entire door assembly.
With respect to claim 2, the combination shows (Breckenridge) an auxiliary door (59, Fig.4) configured to open and close the second opening.  
With respect to claim 13, the combination shows (Breckenridge as modified by Hwang) wherein the first hole of the door glass is bigger than the second hole of the door glass.  
With respect to claim 14, the combination (Hwang) wherein the first hole (44a) of the door glass is connected to the door body (41/42).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HIWOT E TEFERA/Examiner, Art Unit 3637